DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants’ arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of independent claims 1, 11, and 13 recite, in part, “wherein the first material has a greater mechanical resilience compared to the second material”.  Applicants’ disclosure teaches: “In the following application, the term "mechanical resilience" generally means the ability of a material to withstand an applied force. In the context of this application, the term may embrace the concept of a material having a 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 9-10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirsch et al. (USPN 4,298,816).
With respect to claims 1 and 13, Hirsch et al. disclose a method of manufacturing a rotatable anode and an rotatable anode (10) for a rotating-anode X-ray source, comprising: a substrate (16); and a target region formed on the substrate; wherein the target region comprises a multi-layer coating comprising a first layer (22) of a first material (column 2, lines 29-30 (molybdenum) & column 3, lines 32-34 (1 mm 
With respect to claim 2, Hirsch et al. disclose wherein the thickness ratio between the first layer and the second layer in the target region is between approximately 0.95 to 1.05 (0.57 to 1.00).
With respect to claim 5, Hirsch et al. disclose wherein the second material is one of tungsten, iridium, and a tungsten-rhenium alloy (column 2, lines 45-50).
With respect to claim 9, Hirsch et al. disclose wherein the target region (24) is provided as a first area of the rotatable anode (10), and a non-target region comprises a second area of the rotatable anode, the first layer (22) of the first material additionally deposited on the surface of the second area (16) of the rotatable anode.
With respect to claim 10, Hirsch et al. disclose wherein the substrate is formed from a carbon composite or graphite (column 3, lines 11+).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hirsch et al. (USPN 4,298,816) as applied to claim 1 above, and further in view of Penato et al. (USPN 4,799,250).
With respect to claim 4, Hirsch et al. do not specifically disclose wherein the first material is one of rhenium, tantalum, tantalum carbide, and tungsten carbide.  Penato et al. disclose wherein the first material is one of rhenium, tantalum, tantalum carbide, and tungsten carbide (column 3, lines 58-61 - rhenium).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the first material of Hirsch et al. to be one of rhenium, tantalum, tantalum carbide, and tungsten carbide, as a matter of design choice since these are known options, as taught by Penato et al.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hirsch et al. (USPN 4,298,816) in view of Woodruff et al. (USPN 5,148,463).
With respect to claim 11, Hirsch et al. disclose a rotary anode X-ray tube, comprising: a rotatable anode (10) comprising: a substrate (16); and a target region formed on the substrate; wherein the target region comprises a multi-layer coating comprising a first layer (22) of a first material (column 2, lines 29-30 (molybdenum) & column 3, lines 32-34 (1 mm thickness)) deposited on a surface of the substrate, and a second layer (24) of a second material (column 2 lines 45-50 (1 - 1.75 mm of W-Re)) deposited on the surface of the first layer; wherein a thickness ratio between the first and second layers of the multi-layer coating in the target region is between approximately 0.5 to 2.0; and wherein the first material has a greater mechanical 
Hirsch et al. do not disclose the specifics of the rotary anode X-ray tube, including an evacuated envelope; and a cathode contained within the evacuated envelope, oriented to accelerate electrons towards the rotatable anode to cause X-ray emission.  However, this is well known to those of ordinary skill in the art.  Woodruff et al. teach a rotary anode X-ray tube (10), including an evacuated envelope (11); and a cathode (13) contained within the evacuated envelope, oriented to accelerate electrons towards the rotatable anode (18) to cause X-ray emission.  It would have been obvious to one of ordinary skill in the art the time the invention was made that Hirsch et al. include an evacuated envelope; and a cathode contained within the evacuated envelope, oriented to accelerate electrons towards the rotatable anode to cause X-ray emission, because this is typical of rotary anode X-ray tubes, as taught by Woodruff et al.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hirsch et al. (USPN 4,298,816) in view of Woodruff et al. (USPN 5,148,463) as applied to claim 11 above, and further in view of Tiwari et al. (USPN 9,911,570 B2).
With respect to claim 12, Hirsch et al./Woodruff et al. do not specifically disclose a hydrodynamic bearing, wherein the hydrodynamic bearing comprises a liquid metal lubricant, or a sliding bearing.  Tiwari et al. disclose a hydrodynamic bearing, wherein .
Allowable Subject Matter
Claims 3, 6-8, and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if independent claims 1, 11, and 13 are amended to obviate the rejection under 35 U.S.C. 112(b) cited above.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art fails to disclose an rotatable anode for a rotating-anode X-ray source, wherein the total thickness of the first layer and the second layer is between approximately 5 um to 60 um, as claimed in claim 3.  Prior art fails to disclose an rotatable anode for a rotating-anode X-ray source, wherein the second material is pure tungsten, and the second layer has a thickness between approximately 5 to 60 um, as claimed in claim 6.  Prior art fails to disclose an rotatable anode for a rotating-anode X-ray source, wherein the surface of the second material in the target region is smoothed by a thermal sintering process at a temperature of greater than approximately 1500°C, as claimed in claim 7.  Claim 8 is allowable by virtue of its dependency on claim 7.  Prior art fails to disclose a rotary anode X-ray tube, wherein the surface of the second material in the target region is smoothed by a thermal sintering process at a .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497. The examiner can normally be reached 10:30 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        



November 9, 2021